In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-12-00484-CR


                              BOBBY LEWIS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 364th District Court
                                   Lubbock County, Texas
          Trial Court No. 2012-433,785, Honorable Bradley S. Underwood, Presiding

                                   September 6, 2013

                            MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Bobby Lewis, appeals his conviction for robbery. Through a single

issue, he contends that the evidence was insufficient to support the finding of guilt. That

is, he believes the evidence failed to show he caused bodily injury "while trying to

maintain control of the tip jar" he had taken. Instead, the evidence simply illustrates that

the injury occurred while attempting to flee or escape. We affirm.

       We review the sufficiency of the evidence under the standard discussed in

Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) and Brooks v.
State, 323 S.W.3d 893, 902 (Tex. Crim. App. 2010). Furthermore, a person commits

the offense of robbery if, in the course of committing theft and with intent to obtain or

maintain control of property, that person “(1) intentionally, knowingly, or recklessly

causes bodily injury to another; or (2) intentionally or knowingly threatens or places

another in fear of imminent bodily injury or death.” TEX. PENAL CODE ANN. § 29.02 (West

2011). The phrase “in the course of committing theft” means “conduct that occurs in an

attempt to commit, during the commission, or in immediate flight after the attempt or

commission of theft.” Id. § 29.01. Finally, a person commits the offense of theft if that

person unlawfully appropriates property with intent to deprive the owner of the property.

Id. § 31.03(a).

       Appellant does not dispute that he entered a local bar, found a tip jar, took it

without permission, exited the facility with the item, was chased by a bar employee,

engaged in a fight with that employee, struck the employee, and lost the tip jar, his

jacket and identification before escaping from the employee. To that we have testimony

from the complainant about at least one of the blows from appellant causing him (the

complainant) to suffer a black eye. Thus, we have undisputed evidence of a theft and

the infliction of bodily injury by appellant. But, it was not robbery, in his view, because

the State failed to prove the injury was inflicted with the intent to obtain or maintain the

property taken. Again, he suggests that the property had been abandoned when the

fight occurred and that he fought only to escape.

       Yet, violence accompanying an attempted escape immediately after a completed

or attempted theft may constitute robbery. See White v. State, 671 S.W.2d 40, 42 (Tex.

Crim. App. 1984); Ulloa v. State, 570 S.W.2d 954, 957-58 (Tex. Crim. App. 1978);


                                             2
Morgan v. State, 703 S.W.2d 339, 341 (Tex. App.Dallas 1985, no pet.). Furthermore,

abandonment of the property stolen does not necessarily prevent the proscribed

conduct from constituting robbery. See White v. State, 671 S.W.2d at 41; Ulloa, 570
S.W.2d at 957-58. And, while the complainant may have testified that he failed to

realize that the tip jar had been dropped by appellant until the altercation had ended, he

also testified that appellant had the jar when first encountering him and during the

altercation.   The latter testimony, when coupled with appellant's concession about

taking the jar, fleeing, fighting and striking the employee, constitutes some evidence

upon which rational jurors could conclude, beyond reasonable doubt, that appellant, in

the course of committing theft and with intent to obtain or maintain control of property,

intentionally, knowingly, or recklessly caused bodily injury to another.

       Because the evidence is sufficient to support the verdict, we overrule the issue

and affirm the judgment.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             3